Citation Nr: 9925923	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-01 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1970 to March 
1973, and from May 1975 to January 1978.  It also appears 
that the veteran has a period of unverified Army National 
Guard service from 1979 to 1981.  

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claims of service connection 
for injury to the cervical spine, a right foot condition, and 
a right ankle condition.  VA received the veteran's notice of 
disagreement in December 1997 and a statement of the case was 
issued in January 1998.  In February 1998, VA received the 
veteran's substantive appeal and request for a hearing at the 
RO.  It is indicated that the veteran failed to report for 
his scheduled hearing.  In a November 1998 decision, the 
Board denied the claims of service connection for a right 
foot and a right ankle disability, and remanded the issue of 
service connection for a cervical spine disability.  The RO 
accomplished the requested action, and the case was returned 
to the Board. 


FINDING OF FACT

There is no competent evidence of record that establishes a 
nexus between the current findings of cervical spondylosis 
and cervical spinal stenosis to a reported neck injury during 
service. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a cervical spine disability.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a cervical spine disability.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well-grounded, the Board 
notes that the record on appeal includes medical history and 
examination reports from February 1982, a February 1997 VA 
examination report, and outpatient treatment records 
reflecting treatment from 1996 to 1998.  

An enlistment examination for the Massachusetts Army National 
Guard was conducted in February 1982.  The examiner indicated 
that the veteran's spine was normal on examination, and the 
medical history report is negative with regard for problems 
involving the cervical spine.  

As requested in the Board's remand of November 1998, the RO 
obtained the November 1996 records of treatment the veteran 
referred to when he initially filed his claim of service 
connection for a cervical spine disability.  Those records 
show that in November 1996, the veteran complained of neck 
pain and pain in the back of his head.  It was reported that 
the had been experiencing this pain for one month, and that 
movement increased the pain.  It was described as a dull ache 
and there were no visual changes.  At that time, the examiner 
reported diagnostic impressions of obesity and rule out 
cervical spondylosis.  Subsequent treatment record entries 
reflect diagnoses of cervical spondylosis and cervical spine 
stenosis.  There was a reference to problems with the spine 
since the veteran's Vietnam service in a May 1998 entry.  

VA treatment records reflect results from an MRI and EMG 
performed in January 1997.  The reported impression from the 
MRI was that of spondylitic disease leads to disk osteophyte 
complexes at the C5-6 and C6-7 levels, producing severe 
spinal stenosis.  It was further noted that the neural 
foramina are narrowed at various levels.  Regarding the EMG, 
the examiner reported that there were findings that show 
nerve conduction study of the upper extremities to be well 
within functional limits with normal distal latencies, 
conduction velocities and evoked amplitudes.  There was some 
evidence of C6-C7 increased membrane irritability, more noted 
on the left than the right, but there was no abnormal 
spontaneous activity found and no significant amount of motor 
unit changes.  

At the time of his VA examination in February 1997, the 
veteran reported the history of injuries to his neck that 
were sustained in 1972.  He complained of stiffness, 
difficulty moving his neck, weakness in the lower and upper 
extremities, numbness in the upper extremities, and 
headaches.  It was noted that the veteran was a truck driver, 
and he had difficulties performing his duties due to the neck 
problems.  X-rays revealed moderately advanced acquired 
spinal stenosis at C5-C6 and to a somewhat lesser degree at 
C6-C7.  The orthopedic examiner reported an impression of 
post-traumatic spinal stenosis and cervical spondylosis.

VA treatment records show that an MRI and EMG were performed 
in 1998 with regard to a further evaluation of his condition.  
Regarding the MRI, the examiner reported an impression of 
severe degenerative spinal canal stenosis at C5-6, with cord 
compression.  It was further noted that there was moderate to 
severe degenerative spinal canal stenosis at C6-7 with cord 
compression, and multi-level foraminal stenosis. 

Based on the diagnoses and findings noted in the medical 
evidence discussed above, the Board finds that the first 
requirement for a well-grounded claim has been met.  Clearly, 
there is a current cervical spine disability.  

In this case, the veteran asserts that he injured his 
cervical spine when he fell from the top of a steam shovel 
during his service in Vietnam.  The veteran's account of this 
event is described in a Report of Accidental Injury (VA Form 
21-4176), received by VA in February 1997.  Normally, where 
the issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony may constitute 
sufficient evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, the veteran's account of the accident is 
sufficient to show that it occurred and that he injured his 
neck.  However, the evidence is deficient with regard to the 
third requirement for a well-grounded claim, as there is no 
competent evidence of record demonstrating a nexus between 
that injury in service and the current findings related to 
the cervical spine noted on VA examination in 1997 and in the 
treatment records.  

Although the records reflect findings and diagnoses of a 
cervical spine disability, there are no medical opinions of 
record regarding a nexus between such findings and the 
reported history of injury during service.  Therefore, the 
third requirement for a well-grounded claim has not been met, 
and the claim is not well grounded. 

The remaining evidence consists of the veteran's assertions.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The assertions of a lay party on 
matters of medical causation of a disease or disability are 
not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, the veteran's 
assertions that an injury to his cervical spine during 
service is related to his current complaints do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Regarding the development of the evidence in this case, the 
Board observes arguments set forth by the veteran's 
representative.  In the October 1998 informal hearing 
presentation, the veteran's representative asserts that the 
set of service medical records associated with the file is 
incomplete.  

The Board does point out that in Hayre v. West, No. 98-7046 
(Fed. Cir. Aug. 16, 1999), it was held that the claim does 
not become final for purposes of appeal where there is a 
breach of the duty to assist in which the VA failed to obtain 
pertinent service medical records specifically requested by 
the claimant, and failed to provide the claimant with notice 
explaining the deficiency.  That is not the case here.  In 
June 1997, the National Personnel Records Center (NPRC) 
forwarded to VA the February 1982 medical history and 
examination reports.  By letter of August 1997, the RO 
informed the veteran of the difficulties securing his records 
and suggested that he forward to VA any service medical 
records that may be in his possession.  In September 1997, 
NPRC informed VA that the only available service medical 
records consisted of those 1982 reports.  Based on the 
response to the request for records, it is reasonable to 
conclude that all of the available records were forwarded to 
VA.  The record also shows that the veteran was informed of 
the deficiency in the October 1997 RO rating decision, as 
well as the August 1997 letter.  

Although it appears that the records are incomplete, the 
outcome of this decision would remain the same since the 
third requirement for a well-grounded claim of service 
connection for a cervical spine disability has not been 
satisfied.  As stated, the evidence of record is void of a 
medical professional's opinion demonstrating a nexus between 
the current findings related to the cervical spine and the 
injury sustained during service.  Even if there were records 
reflecting treatment of the claimed injury during service, a 
well-grounded claim still requires competent (medical) 
evidence to the effect that such injury resulted in chronic 
disability.  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991), as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the January 1998 statement of the case and the May 
1999 supplemental statement of the case.  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the "quality of evidence he would need to well 
ground his claim or to reopen it would seem to be...nearly 
the same..."  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration of the matter on appeal before 
the Board, the veteran may file a claim supported by medical 
evidence, such as an opinion based on review of the record, 
connecting the current findings related to the cervical spine 
to the reported injury to the neck during service. 


ORDER

The claim of entitlement to service connection for a cervical 
spine disability is not well grounded, and the appeal is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

